Per Curiam.
This cause is submitted on the people’s motion to affirm (GCR 1963, 817.5[3]). The defendant was convicted by a jury of second-degree murder (CL 1948, § 750.317 [Stat Ann 1954 Rev § 28.549]), and appeals as of right. The brief on appeal argues that certain remarks by the prosecutor during closing argument were disparaging and warrant reversal despite lack of an objection at trial.
The remarks were not so flagrantly improper or inherently prejudicial as to call for an exception to the rule that failure to object or request a curative instruction precludes assignment of error on appeal. 2 Gillespie, Michigan Criminal Law & Procedure (2d ed), § 627, p 813.
The motion to affirm is granted.